DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims divisional priority to U.S. Patent Application No. 14/586,571, filed December 30, 2014, which claims the benefit of priority of U.S. Provisional Patent Application No. 62/057,612, filed on September 30, 2014.

Information Disclosure Statement
The IDS submitted on 5/31/2022 has been considered. The IDSs submitted on 06/07/2019, 09/29/2020, and 11/01/2021 were previously considered.  

Status of Claims
Applicant’s amended claims, filed 5/24/2022, have been entered. 
Claims 1, 2, 4, 5, 8, 9, 10, 12, 13, and 16 have been amended. 
Claims 17-20 are new. 
The TITLE has been amended by Examiner’s Amendment below.
Claims 1, 9, and 17-20 have been amended by Examiner’s Amendment below.  
Claims 1-20 are currently pending in this application and have been allowed.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ayan Roy-Chowdhury on 7/6/2022.
The application has been amended as follows: 

IN THE TITLE

Beacon Triggered Device to Device Content Transfer System and Method

IN THE CLAIMS

1. (Currently Amended) A system, comprising:
	a network interface configured to communicate with mobile devices; and
	one or more mobile devices comprising processor electronics configured to store applications, including an application, for download to the mobile devices via the network interface,
	wherein the application comprises instructions to cause a mobile device to perform operations comprising:
		receiving a beacon message from an interactive beacon device over a first communication link, the beacon message comprising first information corresponding to a transaction initiated using the interactive beacon device, wherein the information includes a product or service that was selected using the interactive beacon device;
		automatically presenting a notification based on the receipt of the beacon message;
		following an acceptance of the notification, presenting, on a user interface of the mobile device based on the first information, (i) one or more product or service descriptions of the product or service corresponding to the transaction, (ii) one or more customizations that were selected using the interactive beacon device and (iii) one or more options for further customizations associated with the one or more product or service 
following a determination as to whether the product or service was further customized by the mobile device, receiving an input to complete the transaction;
in response to receiving the input to complete the transaction, obtaining payment information; and
transmitting, to a server configured to process the transaction over a second communication link that is different than the first communication link, second information corresponding to the transaction, the second information including the payment information and one or more product identifiers associated with the product or service.


9. (Currently Amended) A method comprising:
receiving, by a mobile device configured to communicate with other mobile devices over a first communication link, a beacon message from an interactive beacon device, the beacon message comprising first information corresponding to a transaction initiated using the interactive beacon device, wherein the information includes a product or service that was selected using the interactive beacon device;
automatically presenting, by the mobile device, a notification based on the receipt of the beacon message;
following an acceptance of the notification, presenting, by the mobile device and on a user interface of the mobile device based on the first information, (i) one or more product or service descriptions of the product or service corresponding to the transaction, (ii) one or more customizations that were selected using the interactive beacon device and (iii) one or more options for further customizations associated with the one or more product or service 
following a determination as to whether the product or service was further customized by the mobile device, receiving, by the mobile device, an input to complete the transaction;
	in response to receiving the input to complete the transaction, obtaining, by the mobile device, payment information; and
	transmitting, by the mobile device to a server configured to process the transaction over a second communication link that is different than the first communication link, second information corresponding to the transaction, the second information including the payment information and one or more product identifiers associated with the product or service. 


17. (Currently Amended) The method of claim 9, wherein [[a]] content of [[a]]the beacon message that is related to [[a]]the first product or service received from the interactive beacon device is different from [[a]] content of another beacon message that is related to a second product or service received from the interactive beacon device.

18. (Currently Amended) The method of claim 9, wherein the one or more customizations associated with the one or more product or service 

19. (Currently Amended) The system of claim 1, wherein [[a]] content of [[a]]the beacon message that is related to [[a]]the first product or service received from the interactive beacon device is different from [[a]] content of another beacon message that is related to a second product or service received from the interactive beacon device.

20. (Currently Amended) The system of claim 1, wherein the one or more customizations associated with the one or more product or service 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed towards completing a transaction for a product or service. Independent claims 1 and 9 teaches the novel and non-obvious features of: 
receiving, by a mobile device configured to communicate with other mobile devices over a first communication link, a beacon message from an interactive beacon device, the beacon message comprising first information corresponding to a transaction initiated using the interactive beacon device, wherein the information includes a product or service that was selected using the interactive beacon device;
automatically presenting, by the mobile device, a notification based on the receipt of the beacon message;
following an acceptance of the notification, presenting, by the mobile device and on a user interface of the mobile device based on the first information, (i) one or more product or service descriptions of the product or service corresponding to the transaction, (ii) one or more customizations associated with the product or service that were selected using the interactive beacon device and (iii) one or more options for further customizations associated with the one or more product or service;
following a determination as to whether the product or service was further customized by the mobile device, receiving, by the mobile device, an input to complete the transaction;
	in response to receiving the input to complete the transaction, obtaining, by the mobile device, payment information; and
	transmitting, by the mobile device to a server configured to process the transaction over a second communication link that is different than the first communication link, second information corresponding to the transaction, the second information including the payment information and one or more product identifiers associated with the product or service.

The Examiner notes the transaction initiated using the interactive beacon device, automatically presenting by the mobile device a notification based on the receipt of the beacon message, presenting specific information on a user interface of the mobile device, receiving an input to complete the transaction following a determination as to whether the product or service was further customized by the mobile device, and transmitting over a second communication link different from the first communication link from the mobile to a server second information including payment information and one or more product identifiers especially distinguishes the claimed invention from the prior art. 

While completing a transaction for a product or service is known, the specification of receiving, by a mobile device configured to communicate with other mobile devices over a first communication link, a beacon message from an interactive beacon device, the beacon message comprising first information corresponding to a transaction initiated using the interactive beacon device, wherein the information includes a product or service that was selected using the interactive beacon device; automatically presenting, by the mobile device, a notification based on the receipt of the beacon message; following an acceptance of the notification, presenting, by the mobile device and on a user interface of the mobile device based on the first information, (i) one or more product or service descriptions of the product or service corresponding to the transaction, (ii) one or more customizations associated with the product or service that were selected using the interactive beacon device and (iii) one or more options for further customizations associated with the one or more product or service; following a determination as to whether the product or service was further customized by the mobile device, receiving, by the mobile device, an input to complete the transaction; in response to receiving the input to complete the transaction, obtaining, by the mobile device, payment information; and transmitting, by the mobile device to a server configured to process the transaction over a second communication link that is different than the first communication link, second information corresponding to the transaction, the second information including the payment information and one or more product identifiers associated with the product or service is novel. Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
The following reference has been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to short range communication between devices for purchasing a product. Schilit et al. (U.S. Patent No. 8,626,135 B1 [previously recited]) discloses a user selecting a digital item via a kiosk, transmitting over a first communication link from the kiosk to a user device a device a notification, displaying the notification which includes the selected product or service and prompting the user to enter payment information to purchase and access the digital item, obtaining the payment information from the mobile device, and transmitting from the user device to a server over a second communication link, different from the first communication link payment information to purchase the digital item. Li (US 2015/0262117 A1 [previously recited]) discloses transmitting from a beacon device to a user device a message that is displayed on the user device wherein a content of a beacon message that is related to a first product or service received from the interactive beacon device is different from a content of a beacon message that is related to a second product or service received from the interactive beacon device. Ragan et al. (US 2015/0332383 A1) discloses an online checkout where a mobile device is pre-authenticated with a beacon, a user selects an item on the beacon and proceeds to checkout, the mobile device connects to the beacon, the beacon passes user information to the mobile device, and the user is able to checkout by passing the user information to the service provider without the user having to enter a user name, password, or billing information. Schilit et al., Li, and Ragan et al. do not anticipate nor render obvious receiving, by a mobile device configured to communicate with other mobile devices over a first communication link, a beacon message from an interactive beacon device, the beacon message comprising first information corresponding to a transaction initiated using the interactive beacon device, wherein the information includes a product or service that was selected using the interactive beacon device; automatically presenting, by the mobile device, a notification based on the receipt of the beacon message; following an acceptance of the notification, presenting, by the mobile device and on a user interface of the mobile device based on the first information, (i) one or more product or service descriptions of the product or service corresponding to the transaction, (ii) one or more customizations associated with the product or service that were selected using the interactive beacon device and (iii) one or more options for further customizations associated with the one or more product or service; following a determination as to whether the product or service was further customized by the mobile device, receiving, by the mobile device, an input to complete the transaction; in response to receiving the input to complete the transaction, obtaining, by the mobile device, payment information; and transmitting, by the mobile device to a server configured to process the transaction over a second communication link that is different than the first communication link, second information corresponding to the transaction, the second information including the payment information and one or more product identifiers associated with the product or service. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Ragan et al. (US 2015/0332383 A1) discloses an online checkout where a mobile device is pre-authenticated with a beacon, a user selects an item on the beacon and proceeds to checkout, the mobile device connects to the beacon, the beacon passes user information to the mobile device, and the user is able to checkout by passing the user information to the service provider without the user having to enter a user name, password, or billing information.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625